                                                                          Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

SCOTT ALAN KLINE,
FDOC Inmate #J00703,
    Plaintiff,

vs.                                             Case No.: 3:20cv5942/LAC/EMT

C. MAIORANA, et al.,
     Defendants.
                            /
                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on May 26,

2021 (ECF No. 8).         Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No. 8)

is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i), 1915A(b)(1).
                                                                             Page 2 of 2


       3.     The clerk of court is directed to enter judgment in accordance with this

order and close this case.

       4.     Plaintiff’s attempt to voluntary dismiss this case (ECF No. 9) is

DENIED as untimely.

       DONE AND ORDERED this 9th day of July, 2021.



                                 s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5942/LAC/EMT
